326 F.2d 417
Gordon D. BEASLEY, Appellant,v.UNITED STATES of America, Appellee.
No. 7443.
United States Court of Appeals Tenth Circuit.
January 15, 1964.

Appeal from the United States District Court for the District of Colorado, William E. Doyle, Judge.
B. J. Brockett, Oklahoma City, Okl., for appellant.
Merle R. Knous, Asst. U. S. Atty., Denver, Colo. (Lawrence M. Henry, U. S. Atty., Denver, Colo., with him on the brief), for appellee.
Before PICKETT, LEWIS and BREITENSTEIN, Circuit Judges.
PICKETT, Circuit Judge.


1
The appellant, Beasley, with his co-defendant, Charles R. Luse, pleaded guilty to one count of a 3-count information charging them with violations of the statutes relating to bank robbery. This is an appeal from an order denying a motion under 28 U.S.C. § 2255, alleging that the plea of guilty was not voluntary.


2
The motion was filed at the same time that a like motion was filed by Luse, and the allegations in the two motions are substantially the same. It is alleged that the plea of guilty was wrongfully induced by representations made to Beasley's attorney, which information was relayed to Beasley. The proceeding in the district court on waiver of indictment, the withdrawal of a plea of not guilty to one count of the information, the entry of a plea of guilty thereto, and the proceedings and advice of the court before the guilty plea and sentence, were identical to those of his co-defendant, Luse. Upon the filing of the motion, an attorney was appointed by the trial court to represent Beasley. The two motions were heard together and disposed of at the same time. A separate appeal taken by Luse from the denial of his motion was decided today. Luse v. United States, 326 F.2d 338. The reasons given for affirmance in the Luse case control this appeal.


3
Affirmed.